DETAILED ACTION

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s Terminal Disclaimer overcomes the outstanding double patenting rejection to the claims.  Regarding the prior art, the subject matter of Applicant’s independent claims are not disclosed, and would not have been rendered obvious, by the prior art as uncovered during the examiner’s search efforts.  These features of the independent claims are as follows:

	a computer system for simplifying a digital map for display, comprising: 
	one or more memories; one or more processors coupled to the one or more memories and configured to execute: 
	receiving a digital map for a geographical region, the digital map being organized into a plurality of raw map tiles associated with a plurality of sub-regions of the geographical region; 
	retrieving configuration data stored in the one or more memories, the configuration data being related to visibility to humans for simplifying the digital map; 
	identifying one or more features from each of the plurality of raw map tiles, 
	each feature of the one more features of each of the plurality of raw map tiles corresponding to a cluster of pixels within the raw map tile and having a value for each of the cluster of pixels, at least two features corresponding to a common pixel within a raw map tile of the plurality of raw map tiles; 
	creating a plurality of modified map tiles forming a modified digital map for the plurality of raw map tiles, a total size of the plurality of modified map tiles being smaller than a total size of the plurality of raw map tiles, by 
	eliminating or merging at least one feature in the plurality of raw map tiles, 
	updating a value of a pixel within a feature in the plurality of raw map tiles, or 
	reducing a size of a feature in the plurality of raw map tiles, 
	the creating comprising generating a specific modified map tile for a set of multiple raw map tiles of the plurality of raw map tiles by assigning a maximum of all values of pixels in features within the set of multiple raw map tiles to at least one pixel of the features within the set of multiple raw map tiles, 
	the at least one pixel each not already having the maximum as a value; 
	storing, for each of the plurality of modified map tiles, the modified map tile and an indication of a corresponding raw map tile of the plurality of raw map tiles in the one or more memories, as recited in claim 1 and similarly in claim 12. 

	The closest prior art to the above features of Applicant’s independent claims includes what is of record in this and the parent application, and cited in the attached PTO-892 to this action. Of these references, the following is noted:
Jo, J., Vernier, F., Dragicevic, P., & Fekete, J. D. (2018). A declarative rendering model for multiclass density maps. IEEE transactions on visualization and computer graphics, 25(1), 470-480. The instant reference relates to data processing and management of multi-class density maps (Abstract and Introduction).  The method taught by the instant reference can have six stages: binning, preprocessing, styling, rebinning, assembly and rendering (see Section 4 and Fig. 3).  In the rebinning stage (see section 4.4), a W x H grid (see Fig. 3), is partitioned into a set of tiles, and a data vector is assigned to each tile.  The data vector stores a count for each class, whereby binned pixels (step 1: binning) from a class i that belong to a tile t are aggregated into a single value based on example functions such as (sum, min, max, and density). 
Chen, R., Chen, H., & Zang, B. (2010, September). Tiled-MapReduce: optimizing resource usages of data-parallel applications on multicore with tiling. In Proceedings of the 19th international conference on Parallel architectures and compilation techniques (pp. 523-534). The instant reference describes methods to define, combine and reduce map data to optimize runtime for map data processing (see Abstract, and Fig. 2).   See also sections 3-4. 
U.S. 2014/0035948: the instant reference teaches aggregate map features, which can include several map elements of the same or different types; and/or a “nested” structure including one or more map features with multiple map elements (e.g. paras. 18-24).  The instant reference also teaches map data that includes a set of map tiles and map tile descriptors (e.g. para. 26). In some embodiments, the map tiles can be a portion of a raster image generated using map data, and map tiles can correspond to one or more map elements (e.g. paras. 41-49).  

	However, the above references, in combination with same or additional references cited herein, would not have rendered obvious the specific combination of features as per Applicant’s independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sarah Lhymn whose telephone number is (571)270-0632. The examiner can normally be reached M-F, 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sarah Lhymn
Primary Examiner
Art Unit 2613



/Sarah Lhymn/Primary Examiner, Art Unit 2613